359 S.W.3d 567 (2012)
Chasity J. BRANDON (Resa), Appellant,
v.
Carry L. BRANDON, Respondent.
No. WD 73933.
Missouri Court of Appeals, Western District.
February 28, 2012.
Tina Luper, Sedalia, MO, for Appellant.
Myron McNeal, Sedalia, MO, for Respondent.
*568 Before JAMES M. SMART, JR., P.J., VICTOR C. HOWARD, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Chasity J. Brandon (Rasa) appeals the circuit court's judgment granting Carry L. Brandon joint physical custody of the couple's son in a dissolution action. We affirm. Rule 84.16(b).